UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4514
KENKIA DEON DESHAWN MOODY,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-160)

                  Submitted: November 28, 2001

                      Decided: December 17, 2001

 Before WIDENER, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Paul M. James, III, STOWERS & JAMES, P.A., Winston-Salem,
North Carolina, for Appellant. Benjamin H. White, Jr. United States
Attorney, Sandra J. Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. MOODY
                               OPINION

PER CURIAM:

   Kenkia Deon Deshawn Moody appeals his conviction and sentence
for one count of conspiracy to possess with intent to distribute
cocaine hydrochloride in violation of 21 U.S.C.A. §§ 841,
846(b)(1)(B) (West 1999). Moody’s counsel has filed a brief pursuant
to Anders v. California, 386 U.S. 738 (1967), claiming there are no
meritorious issues, but raising the following three claims at Moody’s
request: (1) whether the guilty plea was knowing and voluntary; (2)
whether the district court erred by not reducing the offense level for
his role in the offense; and (3) whether the court erred by not reducing
the offense level for acceptance of responsibility. Although advised
of his right to do so, Moody has not filed a pro se supplemental brief.
We affirm.

   We have reviewed the record and find that the district court com-
plied with all the mandates of Fed. R. Crim. P. 11 in accepting
Moody’s guilty plea. North Carolina v. Alford, 400 U.S. 25, 31
(1970); United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir.
1991). Accordingly, we find Moody’s guilty plea knowing and volun-
tary.

   We find the district court did not err by declining to reduce the
offense level for Moody’s role in the offense or for acceptance of
responsibility. United States v. Terry, 86 F.3d 353, 358 (4th Cir.
1996); United States v. Miller, 77 F.3d 71, 74 (4th Cir. 1996).

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Moody’s conviction and sentence. We deny counsel’s motion to with-
draw at this time. This court requires that counsel inform his client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
                      UNITED STATES v. MOODY                        3
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED